Exhibit 10.1

 

UNANIMOUS WRITTEN CONSENT
OF THE BOARD OF DIRECTORS

OF

 

WYTEC INTERNATIONAL, INC.
A Nevada Corporation

 

The undersigned, being all of the duly elected or appointed directors of Wytec
International, Inc., a Nevada corporation (the “Company” or “Wytec”), acting
pursuant to Section 78.315 of the Nevada General Corporation Law, hereby consent
in writing in lieu of a meeting to take the following action and adopt the
following resolutions:

 

PERFORMANCE BONUS FOR CHIEF EXECUTIVE OFFICER OF THE COMPANY

 

WHEREAS, Mr. Robert Merola has proposed that the Chief Executive Officer of the
Company, Mr. William H. Gray, receive a performance bonus in the amount of
$35,000 in cash payable immediately, in consideration for his contributions to
the Company during the 2019 fiscal year, including but not limited to assisting
with the Company’s development, structure and implementation of its business
plan (the “Contributions”).

 

NOW THEREFORE BE IT RESOLVED, that the Chief Executive Officer of the Company,
Mr. William H. Gray, be paid a performance bonus by the Company in the amount of
$35,000 in cash in consideration for his Contributions to the Company during the
2019 fiscal year, payable immediately.

 

PERFORMANCE BONUS FOR CHIEF FINANCIAL OFFICER OF THE COMPANY

 

WHEREAS, Mr. William H. Gray has proposed that the Chief Financial Officer of
the Company, Ms. Donna Ward, receive a performance bonus in the amount of $2,500
in cash payable immediately, in consideration for her contributions to the
Company during the 2019 fiscal year, including but not limited to assisting with
the Company’s development, structure and implementation of its financial
reporting (the “Contributions”).

 

NOW THEREFORE BE IT RESOLVED, that the Chief Financial Officer of the Company,
Ms. Donna Ward, be paid a performance bonus by the Company in the amount of
$2,500 in cash in consideration for her Contributions to the Company during the
2019 fiscal year, payable immediately.

 

RATIFICATION

 

RESOLVED, that all actions heretofore taken by any officer or director of the
Company in connection with or otherwise to facilitate the matters described in
any of the foregoing resolutions be, and they hereby are, approved, ratified and
affirmed in all respects; and

 

RESOLVED, FURTHER, that the Chief Executive Officer of the Company be, and he
hereby is, authorized and empowered on behalf of the Company and in its name to
take or cause to be taken all actions and to execute and deliver all such
documents that such officer of the Company approves as necessary or desirable in
connection with the foregoing resolutions, such approval to be conclusively
evidenced by the taking of any such action or the execution and delivery of any
such instrument by such officer of the Company.

 

 

 

 



 1 

 

 

The foregoing actions are hereby taken by the Board of Directors by unanimous
written consent without a meeting pursuant to the Nevada General Corporation
Law.

 

IN WITNESS WHEREOF, this Unanimous Written Consent has been executed as of the
24th day of April 2020.

 

/s/ William H. Gray *   /s/ Robert Merola   William H. Gray,     Robert Merola,
Director   Chairman of the Board                   /s/ Mark J. Richardson    
/s/ Donna Ward * Mark J. Richardson, Director     Donna Ward, Director  

 

*Abstains with respect to this director’s performance bonus.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 